Exhibit 10.2

 

EXECUTION

 

AMENDMENT NO. 5 TO MASTER REPURCHASE AGREEMENT

AND

AMENDMENT NO. 8 TO PRICING SIDE LETTER

 

Amendment No. 5 to Master Repurchase Agreement (the “Repurchase Agreement
Amendment”) and Amendment No. 8 to Pricing Side Letter (the “Pricing Letter
Amendment”, and together with the Repurchase Agreement Amendment, the
“Amendment”), dated as of September 17, 2014, among CREDIT SUISSE FIRST BOSTON
MORTGAGE CAPITAL LLC (the “Buyer”), IMPAC MORTGAGE CORP., formerly known as
Excel Mortgage Servicing, Inc. (the “Seller”), INTEGRATED REAL ESTATE SERVICE
CORP. and IMPAC MORTGAGE HOLDINGS, INC. (each, a “Guarantor” and collectively,
the “Guarantors”).

 

RECITALS

 

The Buyer, the Seller and the Guarantors are parties to that certain (a) Master
Repurchase Agreement, dated as of September 21, 2012 (as amended by Amendment
No. 1, dated as of February 21, 2013, Amendment No. 2, dated as of May 2, 2013,
Amendment No. 3, dated as of September 18, 2013, and Amendment No. 4, dated as
of January 9, 2014, the “Existing Master Repurchase Agreement”; as further
amended by this Amendment, the “Master Repurchase Agreement”) and (b)  Pricing
Side Letter, dated as of September 21, 2012 (as amended by Amendment No. 1,
dated as of November 19, 2012, Amendment No. 2, dated as of February 21, 2013,
Amendment No. 3, dated as of May 2, 2013, Amendment No. 4, dated as of June 7,
2013, Amendment No. 5, dated as of September 17, 2013, Amendment No. 6, dated as
of September 18, 2013, and Amendment No. 7, dated as of January 9, 2014, the
“Existing Pricing Side Letter”, and together with the Existing Repurchase
Agreement, the “Existing Agreements”; and as further amended by this Amendment,
the “Pricing Side Letter”).  The Guarantors are parties to that certain
Guaranty, dated as of September 21, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”), made by the Guarantors in
favor of the Buyer.  Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Existing Agreements and the
Guaranty, as applicable.

 

The Buyer, the Seller and the Guarantors have agreed, subject to the terms and
conditions of this Amendment, that the Existing Agreements be amended to reflect
certain agreed upon revisions to the terms of the Existing Agreements.  As a
condition precedent to amending the Existing Agreements, the Buyer has required
the Guarantors to ratify and affirm the Guaranty on the date hereof.

 

Accordingly, the Buyer, the Seller and the Guarantors hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Agreements are hereby amended as follows:

 

SECTION 1.                            Repurchase Agreement Definitions. 
Section 2 of the Existing Master Repurchase Agreement is hereby amended by:

 

1.1                               deleting the definitions of “Jumbo Mortgage
Loan” and “Mortgage Loan” in their entirety and replacing them with the
following:

 

--------------------------------------------------------------------------------


 

“Jumbo Mortgage Loan” means a Mortgage Loan with an original principal balance
in an amount in excess of the then applicable conventional conforming limits,
including general limits and high-cost area limits, for Mortgaged Properties
securing Mortgage Loans in such county or local area and which is also eligible
for purchase by Buyer, Buyer’s Affiliates or any other national residential
mortgage lender acceptable to Buyer in its sole discretion; provided, however,
that Jumbo Mortgage Loans shall not include any Mortgage Loan with an original
principal balance in excess of $3,000,000.

 

“Mortgage Loan” means any first lien closed Conforming Mortgage Loan, Jumbo
Mortgage Loan, FHA Loan, USDA Loan, VA Loan, FHA 203(k) Loan or Manufactured
Home Loan which is a fixed or floating-rate, one-to-four-family residential
mortgage or home equity loan evidenced by a promissory note and secured by a
first lien mortgage, which satisfies the requirements set forth in the
Underwriting Guidelines and Section 13.b hereof; provided, however, that, except
as expressly approved in writing by Buyer, Mortgage Loans shall not include
(a) any Agency Mortgage Loan that has an LTV in excess of the amounts approved
by the related Agency, FHA, VA or USDA, as applicable, or (b) any High Cost
Mortgage Loans and; provided, further, that the related Purchase Date is no more
than thirty (30) days (or if the applicable Purchased Mortgage Loan was subject
to a transaction under the Repledge Repurchase Documents then ninety (90) days)
following the origination date.

 

1.2                               deleting the definitions of “Buydown Amount”,
“Conforming High LTV Loan”, “Maximum Aggregate Purchase Price” and “VA High LTV
Loan” in their entirety and all references thereto.

 

1.3                               adding the following definition in its proper
alphabetical order:

 

“USDA Loan Guaranty Agreement” means the obligation of the United States to pay
a specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor.

 

SECTION 2.                            Buydown Amount.  Section 5 of the Existing
Master Repurchase Agreement is hereby amended by deleting subsection (c) in its
entirety.

 

SECTION 3.                            Representations and Warranties.  Schedule
1 of the Existing Master Repurchase Agreement is hereby amended by deleting
paragraph (ddd) in its entirety and replacing it with the following:

 

(ddd)                   FHA Mortgage Insurance; VA Loan Guaranty; USDA Loan
Guaranty.  With respect to the FHA Loans, the FHA Mortgage Insurance Contract is
or eligible to be in full force and effect and there exists no impairment to
full recovery without indemnity to the Department of Housing and Urban
Development or the FHA under FHA Mortgage Insurance.  With respect to the VA
Loans, the VA Loan Guaranty Agreement is in full force and effect to the maximum
extent stated therein.  With respect to the USDA Loans, the USDA Loan Guaranty
Agreement is in full force and effect to the maximum extent stated therein.  All
necessary steps have been taken to keep such guaranty or insurance valid,
binding and enforceable and each of such is the binding, valid and enforceable
obligation of the FHA,  the VA and the USDA, respectively, to the full extent
thereof, without surcharge, set off or defense.  Each FHA Loan,  VA Loan and

 

2

--------------------------------------------------------------------------------


 

USDA Loan was originated in accordance with the criteria of an Agency for
purchase of such Mortgage Loans.

 

SECTION 4.                            Pricing Side Letter Definitions. 
Section 1 of the Existing Pricing Side Letter is hereby amended by:

 

4.1                               deleting the definition of “Termination Date”
in its entirety and replacing it with the following:

 

“Termination Date” means the earlier of (a) September 16, 2015, and (b) the date
determined by Buyer (or otherwise deemed to occur) in accordance with the
provisions of Section 16 of the Agreement.

 

4.2                               deleting the table in clause (viii) of the
definition of “Asset Value” in its entirety and replacing it with the following:

 

Type of Mortgage Loan

 

Percentage of the Maximum
Combined Aggregate Purchase
Price (unless otherwise noted)

 

Conforming Mortgage Loans

 

100

%

FHA Loans, VA Loans and USDA Loans

 

100

%

Jumbo Mortgage Loans

 

20

%

FHA 203(k) Loans

 

10

%

Aged Loans

 

10

%

Wet-Ink Mortgage Loans

 

30

%

Manufactured Home Loans

 

5

%

 

4.3                               deleting the table in the definition of
“Pricing Rate” in its entirety and replacing it with the following:

 

Type of
Mortgage Loan

 

Percentage for
Mortgage Loans
other than Wet-
Ink Mortgage
Loans or Aged
Loans

 

Percentage for
Wet-Ink
Mortgage Loans
(increases
calculated based
upon original
Pricing Rate)

 

Percentage for
Aged Loans
(increases
calculated based
upon original
Pricing Rate)

Agency Mortgage Loans

 

2.50%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

Jumbo Mortgage Loans

 

2.50%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

 

3

--------------------------------------------------------------------------------


 

Manufactured Home Loans

 

2.50%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

 

4.4                               deleting the table in the definition of
“Purchase Price Percentage” in its entirety and replacing it with the following:

 

Type of
Mortgage Loan

 

Percentage for
Mortgage Loans
other than Aged
Loans

 

Percentage for
Aged Loans
(reductions
calculated based
upon original
Purchase Price
Percentage)

Agency Mortgage Loans

 

95%

 

reduced by an additional 5%

Jumbo Mortgage Loans

 

95%

 

reduced by an additional 5%

Wet-Ink Mortgage Loans

 

Percentage based on type of Mortgage Loan

 

n/a

Manufactured Home Loans

 

95%

 

reduced by an additional 5%

 

4.5                               deleting the definitions of “Conforming High
LTV Loan”, “Conforming Tier 1 High LTV Loan”, “Conforming Tier 2 High LTV Loan”,
“Conforming Tier 3 High LTV Loan” and “Maximum Aggregate Purchase Price” in
their entirety and all references thereto.

 

4.6                               adding the following definition in its proper
alphabetical order:

 

“Agency Mortgage Loan” means a Conforming Mortgage Loan, a FHA Loan (including a
FHA 203(k) Loan), a VA Loan or a USDA Loan.

 

SECTION 5.                            Financial Covenants. Section 2 of the
Existing Pricing Side Letter is hereby amended by deleting subsection 2.5 in its
entirety and replacing it with the following:

 

2.5                               Additional Warehouse Line.  Seller shall
maintain at least one additional warehouse or repurchase facility with
counterparties other than Affiliates in a combined amount at least equal to the
Maximum Combined Aggregate Purchase Price.

 

SECTION 6.                            Officer’s Compliance Certificate. 
Exhibit A of the Existing Pricing Side Letter is hereby amended by deleting the
paragraph titled “Additional Warehouse Line” in its entirety and replacing it
with the following:

 

4

--------------------------------------------------------------------------------


 

Additional Warehouse Line.  The Seller has maintained at least one additional
warehouse or repurchase facility in a combined amount at least equal to the
Maximum Combined Aggregate Purchase Price.

 

SECTION 7.                            Conditions Precedent.  This Amendment
shall become effective as of September 17, 2014 (the “Amendment Effective
Date”), subject to the satisfaction of the following conditions precedent:

 

7.1                               Delivered Documents.  On the Amendment
Effective Date, the Buyer shall have received the following documents, each of
which shall be satisfactory to the Buyer in form and substance:

 

(a)                                 this Amendment, executed and delivered by
duly authorized officers of the Buyer, the Seller and the Guarantors; and

 

(b)                                 such other documents as the Buyer or counsel
to the Buyer may reasonably request.

 

SECTION 8.                            Representations and Warranties.  The
Seller hereby represents and warrants to the Buyer that it is in compliance with
all the terms and provisions set forth in the Master Repurchase Agreement on its
part to be observed or performed, and that no Event of Default has occurred or
is continuing, and hereby confirms and reaffirms the representations and
warranties contained in Section 13 of the Master Repurchase Agreement.

 

SECTION 9.                            Limited Effect.  Except as expressly
amended and modified by this Amendment, the Existing Agreements shall continue
to be, and shall remain, in full force and effect in accordance with its terms.

 

SECTION 10.                     Severability. Each provision and agreement
herein shall be treated as separate and independent from any other provision or
agreement herein and shall be enforceable notwithstanding the unenforceability
of any such other provision or agreement.

 

SECTION 11.                     Counterparts.  This Amendment may be executed by
each of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

 

SECTION 12.                     GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 13.                     Reaffirmation of Guaranty.  The Guarantors
hereby ratify and affirm all of the terms, covenants, conditions and obligations
of the Guaranty and acknowledge and agree that the term “Obligations” as used in
the Guaranty shall apply to all of the Obligations of Seller to Buyer under the
Master Repurchase Agreement and Pricing Side Letter, as amended hereby.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Buyer

 

 

 

 

 

By:

/s/ Peter Schancupp

 

Name:

Peter Schancupp

 

Title:

Vice President

 

 

 

IMPAC MORTGAGE CORP., as Seller

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

Name:

Todd R. Taylor

 

Title:

EVP/CFO

 

 

 

IMPAC MORTGAGE HOLDINGS, INC., as a Guarantor

 

 

 

 

 

By:

/s/ William S. Ashmore

 

Name:

William S. Ashmore

 

Title:

President

 

 

 

INTEGRATED REAL ESTATE SERVICE CORP., as a Guarantor

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

Name:

Todd R. Taylor

 

Title:

EVP/CFO

 

Signature Page to Amendment No. 5 to Master Repurchase Agreement and Amendment
No. 8 to Pricing Side Letter

 

--------------------------------------------------------------------------------